         

Exhibit 10.107
AMENDMENT NO. 5 TO
TO THE DYNEGY INC. MASTER RETIREMENT TRUST
THIS AMENDMENT, effective as provided below, is hereby made between DYNEGY INC.,
an Illinois corporation (“Dynegy Illinois”), and THE NORTHERN TRUST COMPANY, an
Illinois corporation, of Chicago, Illinois (the “Trustee”), and constitutes the
fifth amendment to the trust agreement establishing the DYNEGY INC. MASTER
RETIREMENT TRUST, which trust agreement was made by and between Dynegy Illinois
and the Trustee, effective as of the 13th day of December, 2001 (the “Master
Trust”).
WHEREAS, the Master Trust has been heretofore amended;
WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy IIlinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the “Merger Agreement”);
WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named “Dynegy Inc.”, and Dynegy Illinois will thereafter be renamed
“Dynegy Illinois Inc.”, as of the Effective Time specified in the Merger
Agreement (the “Effective Time”);
WHEREAS, effective immediately after Effective Time, Dynegy Illinois will
withdraw as the sponsor of the plans listed on the attached schedule to the
Master Trust (the “Plans”) and Dynegy inc., a Delaware corporation, will assume
sponsorship of the Plans from Dynegy Illinois and will become the “Company” for
purposes of the Master Trust; and
WHEREAS, Article Nine of the Master Trust provides that Dynegy Illinois may,
with the consent of the Trustee, amend the Master Trust in whole or in part by
instrument in writing delivered to the Trustee;
NOW, THEREFORE, in consideration of the above premises, the Master Trust is
hereby amended as follows, effective immediately after the Effective Time:
I.
The first paragraph of the preamble to the Master Trust shall be deleted and the
following three paragraphs shall be substituted therefor:
“THIS AGREEMENT, effective as of the 13th day of December, 2001, was made
between DYNEGY INC., an Illinois corporation (‘Dynegy Illinois’), and THE
NORTHERN TRUST COMPANY, an Illinois corporation, of Chicago, Illinois, as
Trustee, and constitutes a restatement into a single trust agreement known as
the DYNEGY INC. MASTER RETIREMENT TRUST agreement of the several trust
agreements for the Plans that are listed in the attached schedule, which trust
agreements were made by Dynegy Illinois and its Subsidiaries and under which the
Trustee accepted appointment as successor trustee. The schedule may be amended
from time to time by the Company.

 

 



--------------------------------------------------------------------------------



 



Dynegy Illinois has entered into that certain Plan of Merger, Contribution and
Sale Agreement by and among Dynegy Illinois, LSP GEN Investors, L.P., LS Power
Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power Equity Partners,
L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and Dynegy Acquisition,
Inc., executed September 14, 2006 (the ‘Merger Agreement’), Pursuant to the
transactions contemplated in the Merger Agreement., Dynegy Illinois will become
a wholly-owned subsidiary of a newly formed Delaware corporation, named ‘Dynegy
Inc.’, and Dynegy Illinois will thereafter be renamed ‘Dynegy Illinois Inc.’, as
of the Effective Time specified in the Merger Agreement (the ‘Effective Time’).
Effective immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plans and Dynegy Inc., a Delaware corporation, will assume
sponsorship of the Plans from Dynegy Illinois and all references to the
‘Company’ herein shall thereafter refer to Dynegy Inc., a Delaware corporation.”
II.
Section 1.4 of the Trust is amended in its entirety to provide as follows:
“1.4 ‘Company’ means Dynegy Inc., a Delaware corporation and any corporation
which is the successor thereto;”
III.
Except as modified herein, the Master Trust shall remain in full force and
effect.
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5 to the
Master Trust on the dates indicated below, to be effective immediately after the
Effective Time.

            Dynegy Inc., an Illinois corporation
      By:   /s/ [ILLEGIBLE]         Title: Executive Vice President,
Administration        Date:  April 2, 2007        The Northern Trust Company
      By:   /s/ [ILLEGIBLE]         Title: Second Vice President      Date:
April 2, 2007      Agreed and accepted:

Dynegy Inc., a Delaware corporation
      By:   /s/ [ILLEGIBLE]         Title:   Executive Vice President,
Administration       Date:  April 2, 2007     

 

 